Citation Nr: 1600272	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right shoulder disorder, including as secondary to service-connected cervical spine disorder.






ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1979 to December 1979, with additional periods of service in the Army National Guard until July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in relevant part, denied service connection for a cervical spine disorder and a right shoulder disorder.

In May 2015, the Board remanded the claims for further development.  

A July 2015 rating decision granted service connection for cervical spine disorder and assigned a 20 percent evaluation effective July 30, 2010.  As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder disorder that is due to service, or caused or aggravated by his cervical spine disorder.  In its May 2015 Remand, the Board noted that the available evidence of record includes complaints of pain radiating from the Veteran's neck to his right shoulder, suggesting a link between the two.  Thus, the Board instructed the AOJ to initially provide the Veteran a VA examination to determine whether a cervical spine disorder was due to service.  Depending on the outcome of the VA examination and adjudication of the Veteran's cervical spine disorder, the Board instructed the AOJ to "undertake any further action needed . . . including any further VA examinations needed, particularly as it concerns the claimed right shoulder disorder, and any relationship it may have to a cervical spine disability."

In July 2015, the AOJ obtained a medical opinion which addressed the etiology of the Veteran's cervical spine disorder.  As noted in the Introduction, the AOJ subsequently granted service connection for cervical spine disorder in July 2015; however, in its July 2015 supplemental statement of the case, the AOJ failed to consider whether the Veteran's right shoulder disability was caused or aggravated by his cervical spine disorder.  The Board finds that a VA opinion is warranted.  See Colvin v Derwinski, 1 Vet. App. 171 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the etiology of his right shoulder disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file must be made available for review.  The examiner must provide an opinion addressing the following:

(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

(b) Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right shoulder disability is due to or caused by the Veteran's service-connected cervical spine disorder.

(c) Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right shoulder disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected cervical spine disorder.

If aggravation is found, the reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's right shoulder disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected cervical spine disorder. 

The examiner must include a thorough rationale for any conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

